USDC IN/ND case 3:18-cv-00928-RLM-JEM document 3 filed 11/19/18 page 1 of 1
                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

THOMAS R. GANUS,

                    Plaint iff,

                         v.                         CAUSE NO.: 3:18-CV-928-RLM-MGG

ROBERT E. CARTER, JR., et al.,

                   De fendants.

                                          ORDER

        Thomas R. Ganus, a prisoner without a lawyer, moves for leave to proceed in

forma pauperis. Pursuant to 28 U.S.C. § 1915(b), the court:

        (1) GRANTS the plaintiff leave to proceed in forma pauperis (ECF 2);

       (2) ORDERS the plaintiff, Thomas R. Ganus, IDOC # 111462, to immediately
pay (and the facility having custody of him to automatically remit) $26.01 to the clerk of
this court in payment of the initial partial filing fee;
       (3) ORDERS the plaintiff to pay (and the facility having custody of him to
automatically remit) to the clerk of this court 20% of the money he receives for each
calendar month during which he receives $10.00 or more, until the $350.00 filing fee is
paid in full;

        (4) DIRECTS the clerk to create a ledger for receipt of these funds; and

       (5) DIRECTS the clerk to send a copy of this order to each facility where the
plaintiff is housed until the filing fee has been paid in full.

        SO ORDERED on November 19, 2018

                                                 /s/ Robert L. Miller, Jr.
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT
